Mr. Justice Thompson delivered the opinion of the court. Peter M. Keesler began this suit in case against William E. Washburn, to recover damages for injuries suffered by plaintiff, from being struck at a street intersection in the city of Kewanee, on December 7, 1907, by an automobile operated by the defendant. There have been three trials; at the first the jury disagreed; at the second a verdict for plaintiff for $200 was returned; at the third a verdict for $600 was returned in favor of the plaintiff on which judgment was rendered, and the defendant appeals from that judgment. There is no assignment of errors on the record as required by rule 12 of this court. No assignment of error having been made, there is nothing for us to consider. An assignment of error on the record, even though an assignment appears in the abstract, is not a a mere matter of form to be considered waived, if not objected to but is essential to the consideration of a case by an Appellate Court. Aetna Life Ins. Co. v. Sanford, 197 Ill. 310; and cases cited in Butters v. C. B. & Q. Ry. Co., ante, p. 275. The appeal must therefore be dismissed. Appeal dismissed.